UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1800



ROBERT H. KALK,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; ATTORNEY GRIEVANCE COM-
MISSION OF MARYLAND; DELAWRENCE BEARD, Chief
Judge; PAUL H. WEINSTEIN, Administrative
Judge; D. WARREN DONOHUE, Judge; WILLIAM P.
TURNER, Judge; G. EDWARD DWYER, Administrative
Judge; ARRIE W. DAVIS, Judge; JAMES A. KEN-
NEDY, III, Judge; THEODORE G. BLOOM, Judge;
JAMES PATRICK SALMON, Judge; JAMES R. EYLER;
PAUL E. ALPERT, Judge; CHARLES E. MOYLAN, Jr.,
Judge; DEBORAH SWEET BYRNES, Judge; JOHN J.
BISHOP, Judge,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-1325-S)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert H. Kalk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert H. Kalk appeals the district court’s order dismissing

his civil action against the State of Maryland, the Attorney

Grievance Commission of Maryland, and fourteen Maryland state court

judges for failure to state a claim, and the court’s order denying

his motion to reconsider.   We have reviewed the record and the dis-

trict court’s opinion and orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kalk v. Maryland, No. CA-00-1325-S (D. Md. May 15 & May 30, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2